Citation Nr: 1706983	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disability other than peripheral neuropathy, to include osteoarthritis of the hands, shoulders, and wrists, right lateral epicondylitis, and right elbow tendonitis, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his son, and friend, L.F.



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2014, the Veteran, his son, and friend, L.F., testified in a Travel Board hearing in San Antonio, Texas, before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.

In May 2015 and December 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran did not sustain a bilateral upper extremity injury or disease during active service.

2.  The Veteran has currently diagnosed bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis.

3.  Symptoms of bilateral upper extremity osteoarthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis are not related to an in-service injury, disease, or event.

5.  The Veteran is service connected for diabetes mellitus.

6.  Bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis are not caused by, or increased in severity beyond the natural progress of the disease by, any service-connected disability, to include diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral upper extremity disability other than peripheral neuropathy, to include osteoarthritis of the hands, shoulders, and wrists, right lateral epicondylitis, and right elbow tendonitis, including as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in September 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a bilateral upper extremity disability other than peripheral neuropathy, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

The Veteran was afforded an opportunity for VA examinations in connection with the claim of service connection for a bilateral upper extremity disability other than peripheral neuropathy in September 2015 (pursuant to the May 2015 Board Remand) and February 2016 (pursuant to the December 2015 Board Remand).  38 C.F.R. § 3.159(c)(4) (2016); see also Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and offered opinions with supporting rationales as to the service connection claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bilateral upper extremity disability other than peripheral neuropathy, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Bilateral Upper Extremity Disability 

In this case, the Veteran contends that the current bilateral upper extremity disability other than peripheral neuropathy is caused or aggravated by the service-connected diabetes mellitus (adjudicated below). 

The Veteran's representative has also unsuccessfully attempted to insert an aggravation theory of service connection into this direct and secondary service connection claim.  In a September 2016 Post-Remand Brief, the representative contends that a bilateral upper extremity disability other than peripheral neuropathy preexisted service and was aggravated by service and the service-connected disabilities.  In this case, neither VA adjudicators nor the evidence of record has suggested that the claimed bilateral upper extremity disorder preexisted service.  As there is no VA adjudicative finding or even evidence suggestive of preexistence of the claimed bilateral upper extremity disorder, the representative's assertion that such claimed disability preexisted service is wholly inapplicable to the direct (38 C.F.R. § 3.303(a),(d)) and secondary (38 C.F.R. § 3.310) theories of service connection that have been raised by the evidence and adjudicated in this Veteran's case.  

The representative's argument in the September 2016 brief asserting preexistence and aggravation of bilateral upper extremity disorder may be a mistaken attempt to invoke the extremely high burden on VA (of clear and unmistakable evidence to prove non-aggravation) of 38 U.S.C.A. § 1111/38 C.F.R. § 3.304 on what is otherwise a direct service connection claim where preexistence of a disability prior to service is not a question at issue.  This is the only discernable reason why the representative would assert such a position that is less favorable to and potentially prejudicial to the Veteran than the theory of direct service connection under 38 C.F.R. § 3.303 adjudicated by VA, as it would unnecessarily require that the Veteran or evidence show that this disability either did not preexist service (what VA has already currently found and assumed in its adjudication) and/or that there was a permanent worsening beyond a natural progression (aggravation) in service.  If the mistaken belief is that invocation of the presumption of soundness would help the Veteran, the Board would point out that, even if a preexisting/not aggravated analysis were undertaken in this case, due to a dearth of evidence of preexistence of disability, and the presumption of soundness at service entrance were not rebutted (see 38 U.S.C.A. § 1111 (West 2014) and 38 C.F.R. § 3.304 (2016)), the case simply reverts to one for direct service connection, as directed by Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that, if VA fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection).  Any such not preexisting and/or not aggravated analysis findings favorable to the Veteran would result in this case being adjudicated as it has been by the RO and is being decided by the Board - on the theories of direct service connection (38 C.F.R. § 3.303), as well as the legitimately raised secondary service connection theory (38 C.F.R. § 3.310).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, osteoarthritis (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lateral epicondylitis and tendonitis are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the December 2015 Board Remand, in the June 2008 informal claim for service connection, the Veteran contended that the bilateral upper extremity disability other than peripheral neuropathy (which the Veteran initially claimed as bilateral carpal tunnel syndrome) is secondary to the service-connected diabetes mellitus, and is a disease entity separate and distinct from the service-connected peripheral neuropathy of the arms.  

The Board first finds that the evidence shows current disabilities of the bilateral upper extremity other than peripheral neuropathy.  The Veteran was afforded VA examinations of the hands and fingers, wrists, elbows and forearms, and shoulders and arms in September 2015.  At that time, he was diagnosed with osteoarthritis of the hands, wrists, and acromioclavicular (AC) joints (osteoarthritis of the bilateral upper extremity).  The Veteran was also diagnosed with right lateral epicondylitis based on a January 2010 VA treatment record that included an assessment of right elbow tendonitis following complaints of chronic right elbow pain.

After a review of all the evidence of record, lay and medical, the Board next finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the either upper extremity in service.  In this case, service treatment records do not reflect diagnoses of left or right upper extremity osteoarthritis, and the Veteran did not experience symptoms consistent with bilateral upper extremity osteoarthritis in service.  Further, bilateral upper extremity osteoarthritis symptoms were not chronic in service, bilateral upper extremity osteoarthritis symptoms have not been continuous since service separation, and bilateral upper extremity osteoarthritis did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including arthritis as a "chronic" disease to warrant application of 38 C.F.R. § 3.303(b) presumptions).

On the question of direct nexus between the current bilateral upper extremity disability other than peripheral neuropathy and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral upper extremity disability, including osteoarthritis of the hands, shoulders, and wrists, right lateral epicondylitis, and right elbow tendonitis, are causally related to service.  Evidence against the finding that the bilateral upper extremity disability is causally related to service is included in the September 2015 and February 2016 VA examination reports, which were obtained pursuant to the May 2015 and December 2015 Board Remands, respectively.  In the September 2015 VA examination report, the VA examiner opined that the bilateral upper extremity osteoarthritis is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The September 2015 VA examiner explained that, because osteoarthritis is a normal consequence of aging and is due to wear and tear of the body, the Veteran's bilateral upper extremity arthritis is due to the natural aging process.

The February 2016 VA examiner opined that it is less likely than not that the bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis began during service or is etiologically related to active service.  The February 2016 VA examiner noted that the records are silent for upper extremity conditions until notes in the early 2000s, which followed information referencing a Worker's Compensation injury in 1991.  Electrodiagnostic studies from 2005 showed the left upper extremity as normal with mild peripheral neuropathy of bilateral lower extremities.  As such, the February 2016 VA examiner based the opinion on the accurate factual assumptions that there were no upper extremity injuries in service and a multi-decade gap in the record concerning the upper extremities.

The Board next finds that the weight of the evidence demonstrates that the Veteran's bilateral upper extremity disability other than peripheral neuropathy is not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected diabetes mellitus.  Evidence against the finding that the Veteran's bilateral upper extremity disability other than peripheral neuropathy is secondary to the service-connected diabetes mellitus is included in the February 2016 VA examination report.  The February 2016 VA examiner opined that it is less likely than not that the current bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis is caused or aggravated beyond its natural progression by the service-connected diabetes mellitus.  The VA examiner explained that the Veteran was around 56 years old at baseline and around 66 when he was diagnosed with osteoarthritis.  The examiner reasoned that there was no objective documented medical evidence that diabetes causes osteoarthritis, lateral epicondylitis, or elbow tendonitis to worsen.  The VA examiner further explained that lateral epicondylitis is when there is pain at a myotendinous point in the elbow in the area of the lateral epicondyle and is also referred to as tendinosis.  Other terms used for these symptoms can also include tendonitis.  As such, the VA examiner indicated that lateral epicondylitis/elbow tendonitis is caused by occupational and recreational activities, and there is no objective documented medical evidence that diabetes causes lateral epicondylitis or elbow tendonitis to worsen.  Moreover, the VA examiner explained that it was documented in previous exams that the Veteran was diagnosed with diabetes in 2005, which is still over four years before the Veteran was seen for bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis.  Therefore, the VA examiner noted that, at baseline in 2005 when the Veteran was diagnosed with diabetes, he had not yet complained of bilateral upper extremity osteoarthritis, right lateral epicondylitis, and right elbow tendonitis.

The September 2015 and February 2016 VA examiners had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the September 2015 and February 2016 VA examiners' medical opinions great probative weight.

There are no other medical opinions of record that purport to relate the bilateral upper extremity disability other than peripheral neuropathy to any service-connected disability, including diabetes mellitus.  The February 2016 VA examiner concluded that the Veteran's service-connected diabetes mellitus did not cause or aggravate the bilateral upper extremity disability other than peripheral neuropathy.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that a bilateral upper extremity disability other than peripheral neuropathy is not proximately due to, the result of, or aggravated by, the service-connected diabetes mellitus.  As such, secondary service connection for a bilateral upper extremity disability other than peripheral neuropathy, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310; Allen, supra.

To the extent that the Veteran's assertions may be construed as attempted opinions relating the bilateral upper extremity disability other than peripheral neuropathy to service or the service-connected diabetes mellitus, the Board finds that, in this case, the Veteran is not competent to provide a medical opinion relating the osteoarthritis of the hands, shoulders, and wrists, right lateral epicondylitis, and right elbow tendonitis (bilateral upper extremity disability) to diabetes mellitus or active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The conclusions regarding causation and aggravation in this case between the bilateral upper extremity disability (distinct from neuropathy) and diabetes mellitus, which affect different body systems, require specific, highly specialized medical knowledge and training regarding the unseen and complex processes of the different body systems (orthopedic and endocrine), interaction of those systems, and knowledge of various risk factors and causes of the bilateral upper extremity disability that the Veteran is not shown to possess.  As such, while the Veteran is competent to report any symptoms of the upper extremities that he experiences at any time, the Veteran's assertions purporting to relate the current bilateral upper extremity disability to diabetes mellitus or to active service are not afforded any probative weight on the question of whether the current bilateral upper extremity disability is related to service or was caused or aggravated by diabetes mellitus.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Furthermore, as stated above, the Veteran's bilateral upper extremity osteoarthritis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The September 2015 
and February 2016 VA examiners opined that it was less likely than not that the bilateral upper extremity disability other than peripheral neuropathy was attributable to service and provided sound rationales for the medical opinions that are consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that the bilateral upper extremity disability other than peripheral neuropathy was incurred in, or otherwise caused by, active service.  

In addition, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current bilateral upper extremity disability other than peripheral neuropathy and the service-connected diabetes mellitus.  The only probative competent opinion of record that directly addresses the likelihood of a secondary relationship between the bilateral upper extremity disability other than peripheral neuropathy and the service-connected diabetes mellitus, which was provided in the February 2016 VA examination report, demonstrates that there is no secondary relationship between the bilateral upper extremity disability other than peripheral neuropathy and the service-connected diabetes mellitus on either a causation or aggravation basis, and weighs against the claim.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current bilateral upper extremity disability other than peripheral neuropathy and the service-connected diabetes mellitus, or active duty service, including no credible evidence of chronic symptoms of bilateral upper extremity osteoarthritis in service, of bilateral upper extremity osteoarthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral upper extremity osteoarthritis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral upper extremity disability other than peripheral 

neuropathy on both a direct and secondary basis, including presumptively as a chronic disease for arthritis, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral upper extremity disability other than peripheral neuropathy, to include osteoarthritis of the hands, shoulders, and wrists, right lateral epicondylitis, and right elbow tendonitis, including as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


